Third District Court of Appeal
                               State of Florida

                           Opinion filed April 15, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-168
                         Lower Tribunal No. 08-29237
                             ________________


                             William E. Lovett,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Monica Gordo, Judge.

      William E. Lovett, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before WELLS, EMAS and SCALES, JJ.

      PER CURIAM.
      We affirm the trial court’s denial of appellant’s motion for post-conviction

relief filed pursuant to Florida Rule of Criminal Procedure 3.850. However, as to

the issue raised in claim six of appellant’s motion (and on appeal), we affirm

without prejudice to the filing of a legally sufficient motion pursuant to Florida

Rule of Criminal Procedure 3.800(a).

      EMAS and SCALES, JJ., concur.




      WELLS, Judge (specially concurring).

      Concurs in affirming the order denying appellant Lovett’s Rule 3.850

motion.




                                        2